DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                             Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submissions filed on July 15, 2021 and May 13, 2021 ( Amendment to Claims, Arguments) have been entered.
2.2.	Applicant’s Amendments to Claims and Arguments filled on May 13, 2021  are acknowledged. 
2.3	Claims 2-7, 9, 16-28 and 30 have been canceled. Claim 15  has been withdrawn. Claims 31 -33 are newly added.  Claims 1, 8, 10 -14, 29 and 31-33  are active.
2.4.	Claim 12 has been amended by introducing new limitation as : " ..a second  inorganic substance  comprised a plurality of  beads..". 
 	According to Applicant , support for amendment to Claim 12  can be found in original claim 12.
 2.5.	However, support for the amendment to Claim 12 was not found in Applicant's Specification as discussed below.
                                       Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.1.	Claim 1, 8,10-14, 29  and 31-33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear  what is specific  method  was used by Applicant  to determine melting temperate Tm and crystallization temperature Tc  because specific conditions of this method ( for example, heating rate for DSC) are not provided.
	In this respect, see Thomas (" Use of multiple heating rate DSC and modulated temperature DSC to detect and analyze temperature-time-dependent transitions in materials", 2001- reference attached) wherein influence of heating rate on Tg, Tm and Tc  temperatures are explained. 
3.2.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because Claim 12 recites  "The resin powder material according to claim 1, wherein the resin powder material comprises a second inorganic substance
comprised of a plurality of beads  having an average primary particle diameter and 50% average particle diameter of 100 µm or less in an amount of at least from 5 to 40 wt% mixed with said polybutylene terephthalate resin ". 
Term "plurality" was not found in Applicant's Specification.  Note that Claim 11 required a second inorganic substance in same amount as claimed in Claim 12  and read on beads because major axis direction size of 300 µm or less encompasses inorganic substance beads with characteristic diameter 100 µm – for example ellipsoid type beads. Therefore, it is unclear if " second inorganic substance" of Claim 11 is same as " second inorganic substance " of Claim 12. 
	Appropriate correction is required.
                                        Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.3.	Claim 12 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, a second inorganic substance comprised of a plurality of beads.." was not found in Applicant's Specification.
		
                                        Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 8, 10 – 14, 29 and 31-33  are rejected under 35 U.S.C. 103 as obvious over Martinoni ( US 2010/0160547)  in view of  Chang et al “ Copolyesters. VII. Thermal Transitions of Poly ( butylene terephthalate-co-isophthalate-co-adipates) as evidenced by  WU et al “ Crystallization of Poly(ethylene terephthalate–co–isophthalate), 2000 and  Finelli et al " Crystallization kinetics and melting behavior of Poly( butylene -terephthalate) random copolymers – (all NPL attached).
4.1.	Regarding Claims 1, 8,10-14, 29 and 31-33  Martinoni disclosed powder compositions and articles obtained from those composition by laser sintering process, wherein composition comprises polyester polymer powder and reinforcing particles (see Abstract).  Martinoni pointing out that polyester polymer powder composition, suitable  for laser sintering process, should have melting temperature less that about 220 0C   and  “ preferably  less than about 210 0C ..  – see paragraph [0070]”.  Martinoni also stated that  range from 220 0C to 150 0C ( see paragraphs [0009] – [0011]) is suitable Note that according to Martinoni Tg, Tm and Tc measured by DSC using a scan rate 100 C per minute ( see [0150]).
Regarding polyester, Martinoni disclosed that PBT ( polybutylene terephthalate) modified with Isophthalic acid in the amount of approximately to 1/3 by wt.  of all acids as preferable choice ( see [0079],[[0087]): "An example of a particularly suitable semi-crystalline polymer is a polyester resin derived from (i) acid monomers including terephthalic acid (approximately two-thirds by weight of the total acid monomers), isophthalic acid (approximately one-third by weight of the total acid monomers) and (ii) diols primarily, or exclusively, comprising 1,4 butanediol."
 In this respect, note that because isophthalic acid and terephthalic acid have same molecular weight and because PBT comprises 50 mol% of dicarboxylic acids ( in this case sum of all acids – terephthalic and isophthalic)  and 50 mole% of diol as 1,4-butanediol based on 100 mole% of PBT, than 1/3 by weight is approximately – 1/3 x 50 = 16.6  mol% based on PBT. Therefore, Martinoni disclosed modification of PBT with isophthalic acid (IPA), wherein IPA is present in range greater than 0(zero) to approximately 16.6 mole% - this range is overlapping with range as claimed by Applicant with respect to Claims 1 and 32. Therefore, Martinoni renders obvious scope of Applicant’s Claim 1 with respect to range of IP ( isophthalic acid ) as established in the art : “  a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ    or/ and " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
4.2.	However, it is well known that presence of co-monomer as IPA will reduce Tm   and because modified PBT of Martinoni has same range of modification by incorporation of IPA in PBT, will lead to melting point below melting point of homo PBT. 
Chang (see Table 1)  teaches that  Tm for PBT comprising 15 mole% of IPA is 201 0C, wherein Tm for PBT comprising 0 mole% of IPA is 227 0C.
4.3.	Therefore, it is clear that because  Martinoni disclosed  use of same modified PBT for same powder molding composition ( and method) as claimed by Applicant, wherein preferable Tm range of the polymer powder is “ Tm of  220 0C or even more preferably of 210 0C  or less, and preferable choice of the polymer resin is IPA modified PBT,  than it would be obvious to one of ordinary skill to introduced  IPA in PBT in same range as claimed by Applicant per guidance provided by Chang in order to obtained modified PBT powder with same melting temperature as claimed by Applicant.
4.4.	 Regarding Tc ( crystallization temperature),  note that Tc inherently low than Tm, because polymer melt must be cool down in order to start crystallization process ( crystals begin to grow).  It is well known that for similar copolyesters this difference can be about 40 0C.-see evidence presented by Wu   and for PBT modified by IPA – see Finelli ( Table 1 and Fig.1) -  (both references  previously provided). 
4.5.	Regarding presence of fumed silica in composition of Claim 1 see Martinoni ( paragraph [0096]]) wherein  the use of fumed silica as flow agent in the amount of 0.01 wt % to about 1 wt% is disclosed. Note that fumed silica has nominal dimensions less see evidence  presented by Wikipedia – Fumed Silica – previously provided).
4.6.	Therefore, because Martinoni combined with Chang  disclosed same basic powder composition as required by Claim 1, than it would reasonable to expect that this composition will  have same properties, including Hausner ratio and same angle of repose as it claimed by Applicant in Claims 13 and 14. 
4.7.	Regarding Claim 8 see Martinoni see paragraph [0091] wherein use of blend of polyester with different polymers  including polyesters and  polycarbonates are disclosed and also paragraph[ 0080] with respect to blending ratio with different polyester or amorphous polymer, for example , polycarbonate in the amount up to 30 wt%.
4.8	Regarding Claim 10 see Martinoni paragraph [0097].
4.9.	Regarding Claims 11 and 12  note that Martinoni disclosed ( see [0059])  use of inorganic particles , including ceramic particles, glass particles ( which also read on “ beads”),  in amount in range from 5 wt% to less than preferably 50 wt% ( see [0052]), wherein particles may have dimensions less than about 100 microns  and glass fibers with  aspect ratio of preferably 5 to 1 ( see abstract, Fig.1) preferably dimensions less than 300 microns ( see paragraphs [0053] – [0054]) and median/ average dimension less than about 200 microns and more than about 80 microns  - overlapping range as claimed by Applicant. 

5.	Claim 12  is rejected under 35 U.S.C. 103 as obvious over Martinoni  in view of  Chang as evidenced by  WU and  Finelli  as applied to Claim 1 above   and in further view of Chung et al " Processing and properties of glass bead particulate-filled functionally graded Nylon-11 composites produced by selective laser sintering", 2006 – reference attached.
5.1.	Discussion with respect to Martinoni, Chang , WU and  Finelli as applied to Claim 1 is incorporated herein by reference.
5.2.	As explained above( see paragraph 4 of instant action) Martinoni combined with Chang disclosed/ taught use of powder composition comprising IPA modified PBT and several fillers, including particulate ceramic and glass particles, wherein fillers can be present in same range as claimed by Applicant,  but is silent with respect to glass beads with specific characteristic diameters as claimed by Applicant in Claim 12.
5.3.	However, use of glass beads with specific characteristics as claimed by Applicant in powder compositions comprising thermoplastic polymers for SLS ( selective laser sintering) is well known.
	Chung et al teaches use of glass beads ( glass spheres – see 2. Experimental and numerical, page 227) for reinforcement of molded articles  and specify pointing out that: " The selection of materials suitable for the fabrication of FGMs by SLS was based on the following criteria. First, materials must be available in powder form. For good spreading on the powder bed, there are limitations on the powder particle size. Powders
should flow freely, even at elevated temperatures, since good powder flow and spreading are required to form each new layer in SLS processing. At the lower end, materials made with diameters less than 10 µm were found to exhibit poor bulk flow at
µm range. Therefore, materials with particle sizes in
the 10–150 µm range are preferred." In addition, Chung teaches that the majority of glass beads is in the 45–63 µm range ( see Fig.1 and Fig.2).
	Therefore, it would be obvious to one of ordinary skill in the art to use glass beads with preferable specific characteristic size / diameter below 100 µm  per guidance provided by Chung in composition for SLS disclosed by  Martinoni and Chang  as it established in the art  " Moreover, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945)
                                                Response to Arguments
6.	Applicant's arguments filed on May 13, 2021  have been fully considered but they are not persuasive.
6. 1.	 Applicant's principal arguments with respect to indefinite Rejections of Record based on based on statement that: 
a)  " Applicant maintains that the claims are clear for the reasons set forth in Applicant's Amendment and Response filed on January 29, 2021. In particular, Applicant respectfully maintains that the apparent meaning of the claim terms "melting temperature" and "crystallization temperature" are sufficiently clear and known to persons skilled in the art so as to particularly point out and distinctly claim the subject matter to which the claims are directed, without requiring a recitation of the manner in 
	In response for this argument note that meaning of Tm and Tc is/are well known. However, it is also well known that ( see preceding Office action) numerical value of Tm and Tc depending on method of measuring ( see evidence provided by Thomas – article previously provided). Therefore, scope of claim 1 is indefinite without indicating specific conditions/ method used by Applicant.	
b).	Regarding indefinite Rejections with respect to Claim 12 see paragraph 3.2 above. Note that it is clear that second inorganic substance as claimed Claims 11 is different  from first inorganic substance as claimed in Claim 1. However, it is unclear what is the difference between " second inorganic substance " of Claim 12 and Claim 11 as explained in paragraph 3.2 above.
6.3.	Applicant's principal argument with respect to obvious Rejection of Record over Martinoni as evidenced by Chang, Wu and/or Finelli  based on alleged deficiency of individual references and specifically alleged deficiency of Martinoni. 
 In this respect Applicant stated: 
"Applicant maintains that para. [0010] of Martinoni discloses semi-crystalline
or crystalline aromatic polyester polymers having " ... a melting temperature of between 120 and 220°C." Emphasis added. Para. [0011] of Martinoni discloses semi-crystalline or crystalline laser-sinterable polyester polymers having " ... a melting temperature of between 150 and 220°C." Emphasis added. Para. [0070] of Martinoni discloses semi-crystalline or crystalline polyester polymers having " ... a melting temperature of less 
category of suitable semi-crystalline or crystalline polyester polymers described in Martinoni".	
In response for this principal  argument note that as explained above ( see paragraph 4) Martinoni pointing out that polyester polymer powder composition, suitable  for laser sintering process, should have melting temperature less that about 220 0C   and  “ preferably  less than about 210 0C ..  – see paragraph [0070]”.  Martinoni also stated that  range from 220 0C to 150 0C ( see paragraphs [0009] – [0011]) is suitable for laser sintering process.    Note that according to Martinoni Tg, Tm and Tc measured by DSC using a scan rate 100 C per minute ( see [0150]). Regarding polyester, Martinoni disclosed that PBT ( polybutylene terephthalate) modified with Isophthalic acid in the amount of approximately to 1/3 by wt.  of all acids as preferable choice ( see [0079],[[0087]): "An example of a particularly suitable semi-crystalline polymer is a polyester resin derived from (i) acid monomers including terephthalic acid (approximately two-thirds by weight of the total acid monomers), isophthalic acid (approximately one-third by weight of the total acid monomers) and (ii) diols primarily, or exclusively, comprising 1,4 butanediol."
 In this respect, note that because isophthalic acid and terephthalic acid have same molecular weight and because PBT comprises 50 mol% of dicarboxylic acids ( in this case sum of all acids – terephthalic and isophthalic)  and 50 mole% of diol as 1,4-butanediol based on 100 mole% of PBT, than 1/3 by weight is approximately – 1/3 x 50 Martinoni disclosed modification of PBT with isophthalic acid (IPA), wherein IPA is present in range greater than 0(zero) to approximately 16.6 mole% - this range is overlapping with range as claimed by Applicant with respect to Claims 1 and 32.
 However, it is well known that presence of co-monomer as IPA will reduce Tm   and because modified PBT of Martinoni has same range of modification by incorporation of IPA in PBT, will lead to melting point below melting point of homo PBT. 
Chang (see Table 1)  teaches/ or provided evidence  that  Tm for PBT comprising 15 mole% of IPA is 201 0C, wherein Tm for PBT comprising 0 mole% of IPA is 227 0C.
	Therefore, it is clear that because  Martinoni disclosed  use of same modified PBT for same powder molding composition ( and method) as claimed by Applicant, wherein preferable Tm range of the polymer powder is “ Tm of  220 0C or even more preferably of 210 0C  or less, and preferable choice of the polymer resin is IPA modified PBT,  than it would be obvious to one of ordinary skill to introduced  IPA in PBT in same range as claimed by Applicant per guidance provided by Chang in order to obtained modified PBT powder with same melting temperature as claimed by Applicant.
6.4. 	Applicant did not present any  evidence that modification of PBT with IPA as disclosed by Martinoni and evidenced by Chang  and explained in Rejection above, will not meet compositional  limitations of  Applicant's Claim 1 and also new  Claim 32  and thermal properties with respect to Tm and Tc.  

However,  because Martinoni disclosed same PBT polyester modified with same content of IPA, than it is clear that this polyester will have same Tm and Tc and same relation of those temperatures with respect to PBT homopolymer as claimed by Applicant.	
Therefore principal Applicant's argument regarding alleged deficiency of Martinoni was found unpersuasive.
6.5.	 Because all other Applicant's arguments based on alleged deficiency of Martinoni combined with Chang , which was rebutted above, than all  Applicant's  arguments were found unpersuasive.
6.6.	Regarding Claim 11   Applicant stated: "  that Martinoni fails to teach,
or suggest, " ... the resin powder material comprises a second inorganic substance having a major axis direction size of 300 μm or less ... " as recited in dependent Claim 11.
	In response for this argument Applicant's attention directed to Martinoni  Fig. 3( A and B) and paragraphs [0049] – [0052], wherein particles with aspect ratio 5:1 or more and characteristic dimensions below 300 micron  have been disclosed. 
	Therefore, Applicant's arguments with respect to Claim 11 is not persuasive. 
6.7.	Regarding Claim 32  Applicant  stated : " In particular, the mole percent (mol%) of isophthalic acid component is determined by dividing its number of moles by the total number of moles of all substances, and multiplying the result by 100."

Therefore, Applicant's arguments with respect to Claim 32 were fond unpersuasive. 
6.8.	Applicant's argument with respect to Claim 12 based on following statement : " Applicant submits that Martinoni fails to teach, or suggest, " ... a plurality of inorganic substance beads having an average primary particle diameter and 50%
average particle diameter of 100 μm or less ... " as recited in dependent Claim 12.
In response for this argument note that " .. one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 6.9,	Regarding Claim 29 Applicant argue that Martinoni by itself or in combination with Wu fails to disclosed "  polybutylene terephthalate resin having a crystallization
temperature lower than 195°C" and " Applicant's specification states that "additionally, there is a merit that a small ∆T1 can be achieved by using isophthalic acid copolymerized PBT as the powder resin, and thus a robustness to a molding temperature can be enhanced and a crystallization temperature can be also lowered as compared to homo PBT, and thus a warpage can be lowered at the time of
returning to a room temperature".
	In response for this argument note that because Martinoni teaches use of same PBT modified with same amount of IPA , than Tc of this polyester will be same as 
	In addition and with respect to " warpage" of the article obtained from powder composition note that no such property or feature is a part of Applicant's claimed subject matter.
	Therefore, Applicant's argument with respect to Claim 29 was found unpersuasive.
  	For reasons provided above, Rejections are maintained.
Conclusion
                           THIS ACTION IS NOT  MADE FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763